This appeal is from a judgment rendered on a verdict of a jury, finding defendant, J.W. Richards, guilty of selling "one-half pint of whisky to one Carl Holden, for the sum of $2," and fixing his punishment at a fine of $50 and confinement in jail for 30 days. The petition in error and case-made was filed in this court December 24, 1923, but no brief in support of the assignments of error has been filed, and no appearance made on behalf of defendant in this court.
An examination of the record shows that the information is sufficient, and there is no substantial error in the instructions.
As a witness in his own behalf, the defendant admitted giving the whisky to the complaining witness. The only defense made was that he did not sell it or receive any money for it.
Finding no error in the record, the judgment of the trial court is affirmed.
BESSEY, P.J., concurs.
EDWARDS, J., absent.